Berkshire, C. J.
— This prosecution rests upon the following entitled statute:
“An act for the protection of the public health by promoting the growth and sale of healthy cattle and sheep, making it a misdemeanor to sell the same without inspection before slaughtering within this State, and to authorize cities to appoint inspectors.” Acts of 1889, p. 150 (Elliott’s Supp., section 359).
*69Filed Nov. 15, 1890.
The court below quashed the affidavit and information, upon the ground that the statute was in violation of the Constitution of the United States. And the constitutionality of the statute is the only question which is presented by this appeal.
In the case of Minnesota v. Barber, 136 U. S. 313, the Supreme Court of the United States declared a statute of that State very similar to the one in question to be inoperative and void, for the reason that it was repugnant to the Constitution of the United States.
The two statutes are so nearly alike that the reasoning and conclusion of the court apply as well to our statute as to the.Minnesota statute; hence we are required to follow the decision and judgment of the court in the case referred to, without reference to any opinion we might express were the case one of first impression.
Judgment affirmed.